DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on October 12, 2020.  As directed by the amendment, Claims 1, 3, and 15 have been amended.  Claim 39 is a new claim.  Claims 1-4, 6, 8, 9, 11-15, 17, and 39 are pending in the instant application.
Regarding the Office Action filed July 10, 2020:
Applicant has not resolved all objections to the drawings.  Therefore, those objections have been maintained.  Please see below for more details.  Although Applicant has decided to hold the corrections to the drawings till allowable subject matter is found, Examiner will continue to maintain these objections to the drawings until they are resolved.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  However, new objections have been found.  Please see below for more details.
Applicant has not resolved all rejections under 35 USC 112(b).  Therefore, those rejections are maintained.  Please see below for more details.
Applicant’s arguments regarding the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference and/or re-interpretations applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims to further indicate the hood has a 
Applicant's arguments regarding the 35 USC 103 rejection have been fully considered but they are not persuasive.
Regarding prior art Brookman, Applicant argues that the Brookman reference discusses the carbon monolith being a mass of activated charcoal consisting of irregular shaped immobilized grains which goes against what the Applicant is claiming (Remarks: Page 7).
Examiner respectfully disagrees with this argument.  In the amended claims, Applicant now positively claim the carbon monoliths are not granular and are not composed of granular carbons bound together by a binder.  This limitation is addressed by the prior art Blackburn in which the reference states the exact same words as that particular claim limitation (Blackburn: paragraph 0051).  Additionally, it would be obvious to manufacture the carbon monolith in this fashion since it is known in the art to do so as presented by Blackburn and that doing so would increase the carbon loading per unit volume and system strength (Blackburn: paragraph 0044).  Applicant has yet to provide any sort of reasoning into why this modification would not work with Brookman.  It appears such a modification is possible and that one of ordinary skill in the art can see the advantages behind doing this modification.
Regarding prior art Saez, Applicant argues that Saez teaches away from the use of activated carbon and that since it uses elastomeric neck seals similar to Brookman, it teaches away from the use of hook and loop fastening band (Remarks: Page 7).
Examiner respectfully disagrees with this argument.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is attacking Saez when Saez is only being used to teach that the hood is made of a polymer.  This is an obvious modification and does nothing that could destroy Brookman.  Additionally, there is nothing in Saez or Brookman that would teach away from the use of a hook and loop fastening band.  Even though it does mention about the elastomeric neck seals, it is shown in the prior art that hook and loop fastening bands can also be used to achieve the same sealing effect.  See Courtney et al. (US 2005/0193472) which discloses different kinds of ways to ensure neck sealing including hook and loop fastener straps (Courtney: paragraph 0024).  Further details can be found in the 35 USC 103 rejection below.
Regarding prior art Blackburn, Applicant argues that there is no suggestion or alternative to the use of container 14 and that the reference teaches away from the claimed invention since the monoliths are long in the drawings so placing them in foam would not be obvious.  Applicant also argues the size of these monoliths quoted by Examiner are different from the ones depicted in the drawings.  Applicant further argues that the Blackburn is concerned with use of monoliths in series arrangement, not parallel arrangement (Remarks: Page 8).
Examiner respectfully disagrees with this argument.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Blackburn is used to show that the dimensions of these monoliths are known and that they are being used in respiratory masks.  Additionally, Blackburn also teaches that these monoliths can be in a side-by-side relationship in which multiple monoliths can be used as depicted in the drawings.  There is nothing in Brookman that goes against the use of multiple 
Regarding prior art Taybei, Applicant argues the reference does not suggest retention of carbon monolith in foam and that the body that is directly fitted is not the filter but the collar.  Applicant also argues the connection of the collar is not a simple friction fit and there is no suggestion that the filter could be a simple friction fit into the foam (Remarks: Page 8).
Examiner respectfully disagrees with this argument.  Though Taybei does disclose the collar as being in a friction fit with the filter, Applicant did point out that the collar happens to be in a friction snap-fit with the foam wall of the mask, which can indicate that the filter is indirectly friction fitted to the mask.  Nevertheless, Applicant’s argument is moot since Examiner has used a different prior art to address this claim limitation.  See 35 USC 103 rejection below.
Regarding prior art Dennis, Applicant argues the reference is not the same field of endeavor and is not pertinent since the foam holds the tube external to the foam (Remarks: Page 8).
Examiner respectfully disagrees with this argument.  Dennis is brought in to show that the foam can be larger in order to ensure a tight fit around a tubing.  This shows that the idea of 
Applicant’s arguments regarding the dependent claims have been fully considered and have been fully addressed by Examiner’s responses above.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The drawings presented are photographs that do not display clear, well defined lines that would permit adequate reproduction (Figs 2, 3A, 3B, 4, 11, and 20).  See 37 CFR 1.84(b) and (l).
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to because:
The lines appear to be pixelated and do not display clear, well defined lines that would permit adequate reproduction (Figs 1, 6A, 11, and 14).  See 37 CFR 1.84 (l).  It should be pointed out many of these drawings have blurry and fuzzy lines that are not sufficiently dark and thick.  
The labels are spaced out that they are not next to the arrows that point to the different components of the device (Fig 3B).
The shading of the drawings should be spaced lines and should not reduce legibility.  Solid black shading areas are not permitted (Figs 5 and 20).  See 37 CFR 1.84(m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, and 39 are objected to because of the following informalities:  
The phrase “is of film” should be changed to --is of a film-- to indicate this is the first time it is recited (Claim 1, Line 7; Claim 39, Line 7).
The word “simple” should be removed since it is unnecessary and there is no basis regarding what is considered “simple” (Claim 1, Line 9; Claim 39, Line 9).
The phrase “for a canister” should be changed to --to a canister-- to make the claim limitation less redundant (Claim 1, Line 10; Claim 39, Line 10).
The phrase “a strap” should be changed to --the strap-- to indicate that this is the same strap mentioned earlier (Claim 1, Line 8; Claim 39, Line 8).
The phrase “for forcing flow of gases” should be changed to --for forcing a flow of gases-- to indicate this is the first time it is recited (Claim 1, Line 19).
The phrase “any toxic challenge” should be changed to --any of the toxic challenge-- to indicate this is the same toxic challenge molecules mentioned earlier in the claim (Claim 1, Line 19; Claim 39, Line 19).
The phrase “hood is of flexible polyester film” should be changed to --the film of the hood is made of a flexible polyester-- to indicate this is the same film mentioned in Claim 1 (Claim 2, Line 1).
The phrase “a film” should be changed to --the film-- to clarify this is the same film as in Claim 1 (Claim 3, Line 1).
Claim 39 is identical in scope and claim language to Claim 1 and should be removed since the claim is redundant and adds nothing new to the previous claims.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 9, 11-15, 17, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “sufficiently compact to provide an effective seal” (Line 8).  The term “effective” and “sufficiently” are relative terms which renders the claim indefinite.  The term “effective” and “sufficiently” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “effective” is indefinite because it is unclear what would be considered an “effective seal”.  If a seal is already produced along the neck of the user, wouldn’t that be considered effective? What kind of seal would be considered ineffective?  The term “sufficiently” is indefinite because it is unclear what would be considered a fold that is “sufficiently compact”.  If the fold is present, would that be considered “sufficiently compact”? Additionally, if the folds are being manipulated by a strap, would that be considered “sufficiently compact”?  Therefore, the definitions of “effective” and “sufficiently” cannot be determined.  For examination purposes, the claim limitation will be interpreted as if a seal is able to be produced around the neck of the user, then it is already considered “effective”.  Additionally, the claim limitation will be interpreted as the folds are “sufficiently compact” if there is a presence of the strap in contact with the folds.  Similar rejections are applied to Claim 39 (Line 8).
Claims 2-4, 6, 8, 9, 11-15, and 17 are rejected for being dependent on rejected Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 11-13, 17, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Brookman et al. (US 6,340,024) in view of Saez et al. (US 2006/0289004), Blackburn (US 2005/0126395), Courtney et al. (US 2005/0193472), Leffel et al. (US 2003/0145732), and McCombs et al. (US 4,441,506).
Regarding Claim 1, Brookman discloses a low pressure drop personal protection device for providing protection against a range of toxic industrial chemicals and chemical warfare agents and capable of being worn by a wide range of users (an improved oral/nasal mask-hood for protection of individuals in event of fire or smoke exposure, attached to a supply of oxygen and the mask-hood provides hypoxia protection, five stage filtering process converting toxic 
Brookman fails to disclose a polymeric hood in which a polymer of which said hood is formed is selected to be impermeable to toxic challenge molecules; said strap taking the form of a reconfigurable simple hook and loop fastening band; a plurality of stable monolithic activated carbon structures in a side-by-side relationship and each of said monolithic activated carbon structures being of porous carbon in a single piece and not granular and not composed of granular carbons bound together by a binder, of between 15 and 40 mm diameter and length 1-3 cm with a cellular structure providing longitudinally directed transport channels through each monolith, a sheet of resilient closed cell plastics foam having a depth which is the same as the length of the monoliths, the monoliths being inserted into holes in the foam cut to be smaller than the diameter of the monoliths for forcing flow of gases through the monoliths for removal of any toxic challenge molecules therein, a grade of the plastics foam being selected to give enough to allow the monoliths to be pushed into their respective holes but to hold the monoliths firmly so that there is no bypassing or potential for the monoliths becoming loose on vibration.
However, Saez, of the same field of endeavor, teaches an air purifying escape hood (Abstract) including a polymeric hood (outer layer of hood body includes a list of materials that are polymers, paragraph 0034; inner layer of hood body includes polytetrafluoroethylene, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood to be made of polymer, as taught by Saez, since these materials are recognized by one of skill in the art to be chemically inert and prevents passage of particulate matter such as those found in smoke and biological agents (Saez: paragraph 0035).
Brookman-Saez combination fails to teach said strap taking the form of a reconfigurable simple hook and loop fastening band; a plurality of stable monolithic activated carbon structures in a side-by-side relationship and each of said monolithic activated carbon structures being of porous carbon in a single piece and not granular and not composed of granular carbons bound together by a binder, of between 15 and 40 mm diameter and length 1-3 cm with a cellular structure providing longitudinally directed transport channels through each monolith, a sheet of resilient closed cell plastics foam having a depth which is the same as the length of the monoliths, the monoliths being inserted into holes in the foam cut to be smaller than the diameter of the monoliths for forcing flow of gases through the monoliths for removal of any toxic challenge molecules therein, a grade of the plastics foam being selected to give enough to allow the monoliths to be pushed into their respective holes but to hold the monoliths firmly so that there is no bypassing or potential for the monoliths becoming loose on vibration.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon monolith of Brookman (Brookman: 92, Figs 5-6) to have multiple monolithic activated carbon structures in a side-by-side relationship and to make the monoliths not granular and not bound by a binder, as taught by Blackburn, to enhance absorption potential, allow for lower pressure drop, reduce physiological impact of the mask, increase convenience and capacity (Blackburn: paragraph 0106), increase performance (Blackburn: paragraph 0076), and to increase the carbon loading per unit volume and system strength (Blackburn: paragraph 0044).  Adding these carbon monoliths with these specific 
Brookman-Saez-Blackburn combination fails to teach said strap taking the form of a reconfigurable simple hook and loop fastening band; a sheet of resilient closed cell plastics foam having a depth which is the same as the length of the monoliths, the monoliths being inserted into holes in the foam cut to be smaller than the diameter of the monoliths for forcing a flow of gases through the monoliths for removal of any toxic challenge molecules therein.
However, Courtney, of the same field of endeavor, teaches a chemical and biological protective hood assembly (Abstract) including a strap taking the form of a reconfigurable simple hook and loop fastening band (suitable neck sealing means include an elastic or elastomeric material, further neck sealing means can include a cinching assembly, draw string, hook and loop fastener straps, and elastic straps, for pulling fabric construction snug about the wearer’s neck, paragraph 0024) since these are known ways to ensure a snug fit around the neck and are suitable neck sealing means (paragraph 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the elastic strips of Brookman with a hook and loop fastener strap around the neck, as taught by Courtney, since these are known ways to ensure a snug fit around the neck and are suitable neck sealing means (Courtney: paragraph 0024).  This is a simple modification that achieves the same effect of sealing the neck since there are multiple ways to seal the neck of the user.
Brookman-Saez-Blackburn-Courtney combination fails to teach a sheet of resilient closed cell plastics foam having a depth which is the same as the length of the monoliths, the monoliths 
However, Leffel, reasonably pertinent to the problem of cushioning the carbon monoliths, teaches a hydrocarbon trap within an air intake system (Abstract) including a sheet of plastics foam (34, Fig 3B) having a depth for the monoliths (16 is a carbon monolith, 34 surrounds 16, paragraph 0025); the monolith being inserted into a hole in the foam (16 is a carbon monolith, 34 surrounds 16, paragraph 0025) to prevent substantial damage to the carbon monolith due to harsh environment (paragraph 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the carbon monoliths in foam, as taught by Leffel, to prevent substantial damage to the carbon monolith due to harsh environment (Leffel: paragraph 0025).  Having foam around the carbon monoliths ensure the monoliths are cushioned and prevented from any external damage that might be caused by excessive handling of the filter canister.
Although Brookman-Saez-Blackburn-Courtney-Leffel combination fails to teach the foam having a depth which is the same as the length of the monoliths, it is obvious for one of ordinary skill in the art to modify the depth of the foam to be of the same length as the monoliths for compatibility, portability, and reduction in material usage.  One of ordinary skill in the art would also know how to resize the foam to accommodate for the length of the monoliths to streamline the production of the device.  It should be pointed out that Applicant provided no criticality regarding the depth of the foam being the same length of the monoliths in Applicant’s Specification.  See MPEP 2144.04 Section I and Section IV sub-sections A and B.  Additionally, 
Brookman-Saez-Blackburn-Courtney-Leffel combination fails to teach resilient closed cell plastics foam, the foam cut to be smaller than the diameter of the monoliths for forcing a flow of gases through the monoliths for removal of any toxic challenge molecules therein.
However, McCombs, reasonably pertinent to the problem of ensuring a secure an air-tight seal, teaches a respiratory exerciser (Abstract) including resilient closed cell plastics foam (foam is a closed cell foam, foam are well known and are sold under trademark “Ethafoam”, Column 5, Lines 30-52; Ethafoam is well known for being a resilient foam); the foam cut to be smaller than the diameter of the tubing (hole in foam 30 is slightly smaller than opening 32 in tray, slightly smaller than ridge 34 on hose 14, hose is mounted simply forcing 34 on house through slightly smaller opening in foam pad, Column 5, Lines 30-52) for forcing a flow of gases through the tubing (in this manner a secure and air tight seal is formed, Column 5, Lines 30-52) to ensure a secure and airtight seal is formed and to prevent any powder or flakes from being generated due to insertion of the object into the foam (Column 5, Lines 30-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the foam to be smaller than the diameter of the monoliths and to modify the material of the foam to be a resilient closed cell plastic foam, as taught by McCombs, to ensure a secure and airtight seal is formed and to prevent any powder or flakes from being generated due to insertion of the object into the foam (McCombs: Column 5, Lines 30-52).  It is clear that the idea of making the diameter of the foam smaller to allow for an airtight seal around a channel is not new in the art and is an obvious modification to do.  Additionally, there are plenty of well-known foam materials used in 
Regarding Claim 2, Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination teaches the hood is of flexible polyester film (Brookman: hood is constructed of a flexible material, Claim 6; Saez: polyester resins, paragraph 0034).
Regarding Claim 8, Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination teaches the monoliths are the result of partially curing a phenolic resin to a solid, comminuting the partially cured resin, extruding the comminuted resin, sintering the extruded resin so as to produce a form-stable sintered product and carbonising and activating the form-stable sintered product (Blackburn: same exact words in Abstract).
Regarding Claim 11, Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination teaches the monolith has a square channel structure (Blackburn: channels are square, Fig 1) wherein the channel size is 100 - 2000 m (Blackburn: channel size between 200 and 1400 microns, paragraph 0072) and the wall thickness is 100 -2000 m (Blackburn: wall thickness is between 200 and 1400 microns, paragraph 0072) with an open area of between 30 and 60% of the total size of the channels (Blackburn: open area of between 30 and 60%, paragraph 0072).
Regarding Claim 12, Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination teaches the monolith has a surface area of at least 700 m2 /g (Blackburn: monoliths have a surface area of at least 600 m2 /g and preferably in excess of 800 m2 /g, paragraph 0073).
Regarding Claim 13, Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination teaches the monolith is activated to >30 wt% weight loss (Blackburn: activation process achieves a carbon weight loss between 10 and 40%, paragraph 0065, Lines 8-14).

Regarding Claim 39, Brookman discloses a low pressure drop personal protection device for providing protection against a range of toxic industrial chemicals and chemical warfare agents and capable of being worn by a wide range of users (an improved oral/nasal mask-hood for protection of individuals in event of fire or smoke exposure, attached to a supply of oxygen and the mask-hood provides hypoxia protection, five stage filtering process converting toxic atmospheric air to breathable fresh air, Abstract), said device comprising: a flexible hood (36, Fig 4; hood is constructed of a flexible material, Claim 6) which said hood is formed is selected to be impermeable to toxic challenge molecules (36 provide protection from direct flame, radiant heat and chemicals, 112 prevents outside air from locating within 36, Column 5, Lines 27-31; hood is constructed of a non-flammable, gas impermeable material, Column 7, Lines 5-9); a neck seal (112, Fig 4) for sealing the hood about the neck of a user (112 seals 36 about neck of user, Fig 4; 112 prevents outside air from locating within 36, Column 5, Lines 27-31) and including a strap (114, Fig 4), wherein the hood at least adjacent the neck is of film thin enough that when folded around the neck and held in place by a strap the folds are sufficiently compact to provide an effective seal (flexible neck seal, neck seal aperture having an elastic edge to tightly seal said neck seal around neck area, Claim 2; hood constructed of flexible material to allow said hood to 
Brookman fails to disclose a polymeric hood in which a polymer of which said hood is formed is selected to be impermeable to toxic challenge molecules; said strap taking the form of a reconfigurable simple hook and loop fastening band; a plurality of stable monolithic activated carbon structures in a side-by-side relationship and each of said monolithic activated carbon 
However, Saez, of the same field of endeavor, teaches an air purifying escape hood (Abstract) including a polymeric hood (outer layer of hood body includes a list of materials that are polymers, paragraph 0034; inner layer of hood body includes polytetrafluoroethylene, paragraph 0035) in which a polymer of which said hood is formed is selected to be impermeable to toxic challenge molecules (material provides protection against smoke, chemicals, and biological agents, paragraph 0035) since these materials are recognized by one of skill in the art to be chemically inert and prevents passage of particulate matter such as those found in smoke and biological agents (paragraph 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood to be made of polymer, as taught by Saez, since these materials are recognized by one of skill in the art to be chemically inert and prevents passage of particulate matter such as those found in smoke and biological agents (Saez: paragraph 0035).

However, Blackburn, of the same field of endeavor, teaches an improved filter element which can be used in gas masks (Abstract) including a plurality of stable monolithic activated carbon structures in side-by-side relationship (21 is a series of carbon monoliths in a side by side relationship, Fig 13; series of monoliths are packed flat in a container, paragraph 0106) and each of said monolithic activated carbon structures being of porous carbon in a single piece and not granular and not composed of granular carbons bound together by a binder (exact same words of the claim limitation, paragraph 0051), of between 15 and 40 mm diameter (32 mm diameter activated carbon monolith, paragraph 0095) and length 1-3 cm (plurality of porous carbon monoliths of from 1 to 3 cm in length, paragraph 0076) with a cellular structure (cellular structure shown, Fig 1) providing longitudinally directed transport channels through each monolith (monolith contains large transport channels for gas to flow, paragraph 0051; monoliths 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add multiple monolithic activated carbon structures in a side-by-side relationship and to make the monoliths not granular and not bound by a binder, as taught by Blackburn, to enhance absorption potential, allow for lower pressure drop, reduce physiological impact of the mask, increase convenience and capacity (Blackburn: paragraph 0106), increase performance (Blackburn: paragraph 0076), and to increase the carbon loading per unit volume and system strength (Blackburn: paragraph 0044).  Adding these carbon monoliths with these specific dimensions provides plenty of the benefits listed by Blackburn and would enhance the device significantly.  Additionally, making sure the monoliths are not granular improves on the carbon loading per unit volume as well as improves the system strength.
Brookman-Saez-Blackburn combination fails to teach said strap taking the form of a reconfigurable simple hook and loop fastening band; a sheet of resilient closed cell plastics foam having a depth which is the same as the length of the monoliths, the monoliths being inserted into holes in the foam cut to be smaller than the diameter of the monoliths for forcing a flow of gases through the monoliths for removal of any toxic challenge molecules therein.
However, Courtney, of the same field of endeavor, teaches a chemical and biological protective hood assembly (Abstract) including a strap taking the form of a reconfigurable simple hook and loop fastening band (suitable neck sealing means include an elastic or elastomeric material, further neck sealing means can include a cinching assembly, draw string, hook and loop 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the elastic strip with a hook and loop fastener strap around the neck, as taught by Courtney, since these are known ways to ensure a snug fit around the neck and are suitable neck sealing means (Courtney: paragraph 0024).  This is a simple modification that achieves the same effect of sealing the neck since there are multiple ways to seal the neck of the user.
Brookman-Saez-Blackburn-Courtney combination fails to teach a sheet of resilient closed cell plastics foam having a depth which is the same as the length of the monoliths, the monoliths being inserted into holes in the foam cut to be smaller than the diameter of the monoliths for forcing a flow of gases through the monoliths for removal of any toxic challenge molecules therein.
However, Leffel, reasonably pertinent to the problem of cushioning the carbon monoliths, teaches a hydrocarbon trap within an air intake system (Abstract) including a sheet of plastics foam (34, Fig 3B) having a depth for the monoliths (16 is a carbon monolith, 34 surrounds 16, paragraph 0025); the monolith being inserted into a hole in the foam (16 is a carbon monolith, 34 surrounds 16, paragraph 0025) to prevent substantial damage to the carbon monolith due to harsh environment (paragraph 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the carbon monoliths in foam, as taught by Leffel, to prevent substantial damage to the carbon monolith due to harsh environment 
Although Brookman-Saez-Blackburn-Courtney-Leffel combination fails to teach the foam having a depth which is the same as the length of the monoliths, it is obvious for one of ordinary skill in the art to modify the depth of the foam to be of the same length as the monoliths for compatibility, portability, and reduction in material usage.  One of ordinary skill in the art would also know how to resize the foam to accommodate for the length of the monoliths to streamline the production of the device.  It should be pointed out that Applicant provided no criticality regarding the depth of the foam being the same length of the monoliths in Applicant’s Specification.  See MPEP 2144.04 Section I and Section IV sub-sections A and B.
Brookman-Saez-Blackburn-Courtney-Leffel combination fails to teach resilient closed cell plastics foam, the foam cut to be smaller than the diameter of the monoliths for forcing a flow of gases through the monoliths for removal of any toxic challenge molecules therein.
However, McCombs, reasonably pertinent to the problem of ensuring a secure an air-tight seal, teaches a respiratory exerciser (Abstract) including resilient closed cell plastics foam (foam is a closed cell foam, foam are well known and are sold under trademark “Ethafoam”, Column 5, Lines 30-52; Ethafoam is well known for being a resilient foam); the foam cut to be smaller than the diameter of the tubing (hole in foam 30 is slightly smaller than opening 32 in tray, slightly smaller than ridge 34 on hose 14, hose is mounted simply forcing 34 on house through slightly smaller opening in foam pad, Column 5, Lines 30-52) for forcing a flow of gases through the tubing (in this manner a secure and air tight seal is formed, Column 5, Lines 30-52) to ensure a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the foam to be smaller than the diameter of the monoliths and to modify the material of the foam to be a resilient closed cell plastic foam, as taught by McCombs, to ensure a secure and airtight seal is formed and to prevent any powder or flakes from being generated due to insertion of the object into the foam (McCombs: Column 5, Lines 30-52).  It is clear that the idea of making the diameter of the foam smaller to allow for an airtight seal around a channel is not new in the art and is an obvious modification to do.  Additionally, there are plenty of well-known foam materials used in mounting these tubes which are closed cell and resilient, specifically the foam under “Ethafoam” shares these properties.  

Claims 4, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brookman et al. (US 6,340,024), Saez et al. (US 2006/0289004), Blackburn (US 2005/0126395), Courtney et al. (US 2005/0193472), Leffel et al. (US 2003/0145732), and McCombs et al. (US 4,441,506) as applied to Claim 1 above, and in further view of Templeton et al. (US 7,210,477).
Regarding Claim 4, Brookman-Saez-Blackburn-Courtney-Leffel-McCombs teaches the hood incorporates a window of a transparent material (Brookman: 40, Fig 4; visor component should be light transparent, visor component can be continuous with the hood body, paragraph 0036).
Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination fails to teach a transparent polymer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent window to be made of a transparent polymer, as taught by Templeton, since these are known, conventional materials used to create windows for hoods (Templeton: Column 5, Lines 31-37).
Regarding Claim 6, Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination teaches the half mask has retaining straps (Brookman: 23, Fig 4).
Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination fails to teach retaining straps for assistance in collapsing the hood around the head to minimise dead volume.
However, Templeton, of the same field of endeavor, teaches a respirator hood assembly (Abstract) including retaining straps (Templeton: 32, Figs 1 and 4; 32 is secured on either side of 12, Column 4, Lines 1-4) for assistance in collapsing the hood around the head to minimise dead volume (Templeton: strap handle 33 can be pulled to pull the strap 32 until the hood is securely fitted, Column 4, Lines 16-23) to ensure the hood is securely fitted around the head of the user (Column 4, Lines 16-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add straps to the outside of the hood, as taught by Templeton, to ensure the hood is securely fitted around the head of the user (Templeton: Column 
Regarding Claim 14, Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination teaches the monoliths are impregnated with materials selected from at least one metallic additive (Brookman: grains are impregnated with copper, silver, and chromium, Column 6, Lines 11-31).
Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination fails to teach triethylene diamine.
However, Templeton, of the same field of endeavor, teaches a respirator hood assembly (Abstract) including the use of triethylene diamine (commercial embodiment “ASZM TEDA” has triethylene diamine in it, TEDA is an abbreviation of triethylene diamine, Column 4, Lines 54-62) since it is a known type of material added in activated and impregnated charcoal to absorb and react with chemical and biological agents and is known to one of ordinary skill in the art (Column 4, Lines 49-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add triethylene diamine to the carbon monoliths, as taught by Templeton, since it is a known type of material added in activated and impregnated charcoal to absorb and react with chemical and biological agents and is known to one of ordinary skill in the art (Templeton: Column 4, Lines 49-63).
Regarding Claim 15, Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination teaches the monoliths are impregnated with one or more of said metallic additives which are selected from the group consisting of copper and silver (Brookman: grains are impregnated with copper, silver, and chromium, Column 6, Lines 11-31).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brookman et al. (US 6,340,024), Saez et al. (US 2006/0289004), Blackburn (US 2005/0126395), Courtney et al. (US 2005/0193472), Leffel et al. (US 2003/0145732), and McCombs et al. (US 4,441,506) as applied to Claim 1 above, and in further view of Grove et al. (US 6,763,835).
Regarding Claim 3, Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination teaches the claimed invention of Claim 1.  Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination fails to teach the film from which the hood is made is less than 1mm thick.
However, Grove, of the same field of endeavor, teaches a respiratory mask assembly for filtering airborne biological and/or chemical agents (Abstract) including a film from which a hood (apparatus of Fig 2) is made is less than 1mm thick (thickness of the film layer is about 0.00001 to 0.01 of an inch, or more preferably about 0.0001 of an inch, Column 6, Lines 1-2; 0.0001 inch is equivalent to 2.54 µm which is less than 1mm thick), since it is well-known in the art to have hoods of that particular thickness and such materials provide excellent chemical resistance in very thin laminated structures (Column 5, Lines 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the hood of Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination to be less than 1mm thick, as taught by Grove, since it is well-known in the art to have hoods of that particular thickness and such materials provide excellent chemical resistance in very thin laminated structures (Grove: Column 5, Lines 63-67).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brookman et al. (US 6,340,024), Saez et al. (US 2006/0289004), Blackburn (US 2005/0126395), Courtney et al. (US 2005/0193472), Leffel et al. (US 2003/0145732), and McCombs et al. (US 4,441,506) as applied to Claim 1 above, and in further view of Tennison et al. (US 2007/0056954).
Regarding Claim 9, Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination teaches the claimed invention of Claim 1.  Brookman-Saez-Blackburn-Courtney-Leffel-McCombs combination fails to teach each monolith is between 15 and 30 mm diameter.
However, Tennison, of the same field of endeavor and reasonably pertinent to the problem of resizing the carbon monoliths, teaches a porous carbon monolith (Abstract) including monolithic activated carbons of between 15 and 30 mm diameter (monoliths are 1.5 cm or 15 mm in diameter, monolith is 2 cm or 20 mm in diameter, paragraph 0057, Lines 49-59) since diameters and adjustments to the carbon monoliths are known in the art and to provide a required pressure drop (paragraph 0057, Lines 49-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the carbon monoliths, as taught by Tennison, since diameters and adjustments to the carbon monoliths are known in the art and to provide a required pressure drop (Tennison: paragraph 0057, Lines 49-59).  Additionally, one of ordinary skill in the art can modify the dimensions of the carbon monoliths in order for the monoliths to fit inside the device properly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including foam with inserts that enclose and surround the object in a tight fit similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773